Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 06/06/2018 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statement filed on 06/06/2018 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to judicial exception.
With the broadest reasonable interpretation of the claims, the claimed invention is directed to a judicial exception, enumerated groupings of mathematical concepts without significantly more.  Claim 1 recited a system for optimized simulation of a robot in an environment comprising:
 	an environment sensor configured to generate one or more signals indicative of one or more objects within the environment;

a machine-readable instruction set stored in the non-transitory computer-readable memory that causes the computing device to perform at least the following when executed by the processor:
generate a monolithic mesh of the environment based on the one or more signals from the environment sensor indicative of the one or more objects within the environment such that the one or more objects in the environment form a static rigid body with the environment,
create an action plan for the simulation,
identify one or more objects within the monolithic mesh that the simulation intends to interact with based on the action plan,
segment the one or more objects that the simulation intends to interact with based on the action plan from the monolithic mesh,
perform the simulation of the one or more objects segmented from the monolithic mesh, and
recombine the one or more objects segmented from the monolithic mesh for the simulation with the monolithic mesh.
	The cited features are related to a mathematical concept by using an object detection algorithm be used to generate object (mesh data) and labels for objects within the monolithic mesh of the environment 200.  As mentioned above, object recognition, detection, segmentation, and/or image analysis algorithms may include algorithms such 
 	For example, objects between a first distance 224 (FIG. 2) and the environment sensor of a robotic system 100' (e.g. camera 138) may be defined with detailed labels whereas objects beyond the first distance 224, optionally up to or beyond a second distance may be defined with generic labels or no labels. For example, referring back to FIG. 2, the table 206, the chairs 208d-208f, and the hutch 212 are shown to be at least partially or fully included within the first distance 224. As such, these objects may be defined with detailed labels, for example, table 206 as a table, chairs 208d-208f as chairs, and the hutch 212 as a hutch. Conversely, the objects not included within the first distance 224, may be defined with generic labels. 
	Thus, the cited features in the claimed invention is related to mesh objects imposed on the monolithic mesh as cited in the system generates a monolithic mesh of the environment 200, the 3D rendering of the environment obtained from the scan of the environment 200. A monolithic mesh, as used herein, refers to a model of an environment 200 where all the objects and constraints (e.g., walls, floors, and ceilings) are treated as a single static rigid body. The objects may retain their perceived shapes and sizes based on the scan of the environment but are not further defined until the simulation intends on interacting with the object. For example, a table and the floor on which the table is positioned may be treated as a single connected body. That is, the monolithic mesh may not include relationship parameters such as forces, coefficients of friction, or other parameters that define the table and the floor and the interaction between the table and the floor. For example, the physics involved in preventing 
 	This judicial exception is not integrated into a practical application because the claimed invention does not show any mechanism to integrate the monolithic mesh and objects as cited into a practical application.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited elements in the claims, monolithic mesh, sensor, computing device and memory are data processing components.  The system of operating components as cited is well-understood, routine and well-known components in data processing fields.  Claim 1 is thus rejected under 101 nonstatutory subject matter.
 	Claim 2 recited the system of claim 1, wherein the environment sensor comprises a camera with a field of view of the environment, the camera generates one or more signals corresponding to image data captured by the camera of the
environment.  The cited feature is sensor to generate data for the analysis because the sensor just generated image data and data representation for meshing.  It is no eligibility subject matter.
Claim 3 recited the system of claim 2, wherein the machine-readable instruction set further causes the computing device to perform the following when executed by the processor:

Claim 4 recited set the system of claim 3, wherein the one or more objects between the camera and a first distance from the camera are assigned a detailed label, the one or more objects between the first distance and a second distance are assigned a generic label, and the second distance is greater than the first distance from the camera.  Detailed label for the object is related to object name or generic name for the data object.  It is nonstatutory subject matter.
Claim 5 recited the system of claim 1, wherein the environment sensor comprises a LIDAR system, the LIDAR system generates one or more signals corresponding to distance measurements between the LIDAR system and the one or more objects in the environment.  LIDAR is a well-known system and widely used in detection and ranging objects in motion, and well understood in technical fields.  Thus, it is no eligibility subject matter.
Claim 6 is directed to a method of simulating a robot in an environment comprising:
generating a monolithic mesh of the environment;
identifying one or more objects within the monolithic mesh that a simulation intends to interact with during the simulation;
segmenting the one or more objects that the simulation intends to interact with from the monolithic mesh;

recombining the one or more objects segmented from the monolithic mesh for the simulation with the monolithic mesh.
 	The cited features are related to a mathematical concept by using an object detection algorithm be used to generate object (mesh data) and labels for objects within the monolithic mesh of the environment 200. As mentioned above, object recognition, detection, segmentation, and/or image analysis algorithms may include algorithms such as YOLO or COCO, which may result in detecting and labeling different objects within the monolithic mesh of the environment 200 (as cited in [0041]).  That is, in some embodiments a monolithic mesh may include a static rigid body model of an environment 200 where objects within the environment 200 are labeled
 	For example, objects between a first distance 224 (FIG. 2) and the environment sensor of a robotic system 100' (e.g. camera 138) may be defined with detailed labels whereas objects beyond the first distance 224, optionally up to or beyond a second distance may be defined with generic labels or no labels. For example, referring back to FIG. 2, the table 206, the chairs 208d-208f, and the hutch 212 are shown to be at least partially or fully included within the first distance 224. As such, these objects may be defined with detailed labels, for example, table 206 as a table, chairs 208d-208f as chairs, and the hutch 212 as a hutch. Conversely, the objects not included within the first distance 224, may be defined with generic labels. 
	Thus, the cited features in the claimed invention is related to mesh objects imposed on the monolithic mesh as cited in the system generates a monolithic mesh of the environment 200, the 3D rendering of the environment obtained from the scan of the 
 	This judicial exception is not integrated into a practical application because the claimed invention does not show any mechanism to integrate the monolithic mesh and objects as cited into a practical application.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited elements in the claims, monolithic mesh, sensor, computing device and memory are data processing components.  They are well understood, routine and well-known components in processing data.  Claim 6 is thus rejected under 101 nonstatutory subject matter.
Claim 7 recited the method of claim 6, further comprising determining one or more parameters of the one or more objects segmented from the monolithic mesh 
Claim 8 recited the method of claim 7, wherein the one or more parameters include an approximation of an actual value determined from a database.  This is data related to the objects and it is nonstatutory subject matter because it is an abstract idea for data approximation.
Claim 9 recited the method of claim 8, further comprising updating the approximation of the actual value of the one or more parameters in response to performing the simulation of the one or more objects.  The claim is related to data and update date in the model.  It is nonstatutory subject matter.
Claim 10 recited the method of claim 8, wherein the one or more parameters of the one or more objects are removed from the one or more objects when the one or more objects are recombined with the monolithic mesh.  The claim is related to object data and data manipulation within a mesh.  It is no eligibility subject matter. 
Claim 11 recited the method of claim 6, wherein the monolithic mesh of the environment is generated in response to one or more signals from an environment sensor configured to scan the environment.  This is directed to mesh generation or data representation in multi dimension space.  Data representation for mesh is nonstatutory subject matter for not generating or integrating a useful and practical application.
Claims 12 and 13 cited scanning the environment with the environment sensor, wherein the environment sensor generates one or more signals indicative of objects 
Claims 14 and 15 recited the method of claim 11, wherein the environment sensor comprises a camera, sensor or LIDAR device with a field of view of the environment, the camera and other devices generated one or more signals corresponding to image data captured by the camera of the environment.  The claim is directed to using the device to collect data through video data processing device.  The device is well known, convention and understood in operation.
Claim 16 is a vehicle comprising:
an environment sensor configured to scan an environment and generate one or more signals indicative of one or more objects within the environment;
a computing device communicatively coupled to the environment sensor, the computing device comprising a processor and a non-transitory computer-readable memory; and
a machine-readable instruction set stored in the non-transitory computer-readable memory that causes the computing device to perform at least the following when executed by the processor:
simulate an action plan within the environment, wherein a simulation includes:
generating a monolithic mesh of the environment based on the one or more signals from the environment sensor indicative of the one or more objects within the environment such that the one or more objects in the environment form a static rigid body with the environment,

segmenting the one or more objects that the simulation intends to interact with based on the action plan from the monolithic mesh,
performing the simulation of the one or more objects segmented from the monolithic mesh,
adjusting the action plan in response to one or more results of the simulation, and
recombining the one or more objects segmented from the monolithic mesh for the simulation with the monolithic mesh; and
execute the adjusted action plan within the environment in response to the one or more results of the simulation.
The cited features are related to a mathematical concept by using an object detection algorithm be used to generate object (mesh data) and labels for objects within the monolithic mesh of the environment 200. As mentioned above, object recognition, detection, segmentation, and/or image analysis algorithms may include algorithms such as YOLO or COCO, which may result in detecting and labeling different objects within the monolithic mesh of the environment 200 (as cited in [0041]).  That is, in some embodiments a monolithic mesh may include a static rigid body model of an environment 200 where objects within the environment 200 are labeled
 	For example, objects between a first distance 224 (FIG. 2) and the environment sensor of a robotic system 100' (e.g. camera 138) may be defined with detailed labels whereas objects beyond the first distance 224, optionally up to or beyond a 
	Thus, the cited features in the claimed invention is related to mesh objects imposed on the monolithic mesh as cited in the system generates a monolithic mesh of the environment 200, the 3D rendering of the environment obtained from the scan of the environment 200. A monolithic mesh, as used herein, refers to a model of an environment 200 where all the objects and constraints (e.g., walls, floors, and ceilings) are treated as a single static rigid body. The objects may retain their perceived shapes and sizes based on the scan of the environment but are not further defined until the simulation intends on interacting with the object. For example, a table and the floor on which the table is positioned may be treated as a single connected body. That is, the monolithic mesh may not include relationship parameters such as forces, coefficients of friction, or other parameters that define the table and the floor and the interaction between the table and the floor. For example, the physics involved in preventing the table from floating in air (i.e., forces due to gravity) or from passing through the floor (i.e., the force of the floor pushing on the table in response to gravity) are not defined within the monolithic mesh. Additionally, the monolithic mesh may not define the mass of an object or any other parameter beyond the visually perceived shape and size within the environment based on the scan by the environment sensor.  As a result, the monolithic mesh may be a lightweight and versatile model for simulation purposes (see para. [0038]).  The claimed invention is an abstract idea grouped as mathematical concepts with reasons as set forth.

Claim 17 cited the vehicle of claim 16, wherein the action plan includes automatically navigating an intersection.  The cited plan in the processing space is related to data manipulation over the space of mesh objects.
Claim 18 recited the vehicle of claim 16, wherein the environment sensor comprises a camera with a field of view of the environment, the camera generates one or more signals corresponding to image data captured by the camera of the environment.  The cited feature is sensor to generate data for the analysis because the sensor just generated image data and data representation for meshing.  It is no eligibility subject matter.
Claim 19 recited the vehicle of claim 18, wherein the machine-readable instruction set further causes the computing device to perform the following when executed by the processor: assign labels to the one or more objects within the field of view of the environment captured by the camera.

Claim 20 is the vehicle of claim 19, wherein the one or more objects between the camera and a first distance from the camera are assigned a detailed label, the one or more objects between the first distance and a second distance are assigned a generic label, and the second distance is greater than the first distance from the camera.
Detailed label for the object is related to object name or generic name for the data object is for data representation.   It is nonstatutory subject matter.

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
2.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/THAI Q PHAN/
Primary Examiner, Art Unit 2128